Citation Nr: 1007466	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-08 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1969.

This claim comes to the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in August 2007, a statement of the 
case was issued in January 2008, and a substantive appeal was 
received in March 2008.  The Veteran requested a Board 
hearing, however, he was a no-show for a hearing scheduled in 
July 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009). 

Service treatment records dated in September 1966 reflect 
that the Veteran was assessed with congenital scoliosis.  In 
November 1966, the Veteran reported back pain and stated that 
he injured his back 6 years earlier while working in an auto 
plant.  A service Report of Medical Examination for 
separation purposes dated in October 1968 reflects that the 
Veteran's spine and other musculoskeletal were clinically 
evaluated as normal.  

The record does not contain an opinion that addresses the 
likelihood that the veteran's pre-induction back trouble was 
a manifestation of any current disability.  This is clearly a 
medical question which must be addressed by medical 
personnel.  Under the circumstances, the Board believes that 
a VA examination with opinion is necessary.



Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any current 
back disability.  The claims folder must 
be made available to the examiner(s) for 
review.  Based on the examination findings 
and review of the record, the examiner(s) 
should offer an opinion as to whether it 
is at least as likely as not (a 50 percent 
or greater probability) that any back 
trouble prior to induction was a 
manifestation of any current back 
disability.  

2.  Thereafter, the RO should review the 
claim.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


